Citation Nr: 1542983	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  05-41 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This matter was previously before the Board in December 2008 at which time the Veteran's request to reopen his previously denied claim was denied.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 memorandum decision, the Court vacated the Board's denial and remanded it to the Board.  

In April 2012, the Board reopened the Veteran's claim and remanded the matter on the merits for additional development.  This matter was again remanded in October 2014 for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, remand is necessary for additional evidentiary development before the Board can adjudicate the Veteran's claim.  

The Board finds that there may be relevant Social Security Administration (SSA) records that have not been obtained and associated with the claims file.  In this regard, in October 2004, a SSA decision granting disability benefits was associated with the claims file.  However, there is no indication that the records upon which such decision was based have been associated with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Dixon v. Gober, 14 Ve.t App. 168 (2000).  Thus, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records.  

Additionally, in October 2004, the Veteran noted treatment at the Barton Clinic for his low back.  These records have not been obtained.  Thus, on remand, an attempt should be made to obtain and associate such records with the claims file.  

Finally, the Board finds that further VA examination and opinion is warranted.  In this regard, in the October 2014 VA examiner's addendum opinion, he failed to address the Veteran's statements with respect to his back pain pre-dating his 1993 injury.  The Veteran has consistently reported treatment with a chiropractor throughout the 1970s.  Furthermore, the VA examiner did not address a November 1993 MRI of the lumbar spine which noted degenerative disc changes at L5-S1 and a condition that seemed to be older than the Veteran's 1993 injury.  Thus, remand is warranted for a VA examination and opinion addressing this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his back disability and obtain the necessary authorization to obtain such records, specifically records from the Barton Clinic.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  Contact the Social Security Administration and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  

4.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his low back disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests must be conducted.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability is related to or caused by his military service, to include a low back strain in April 1966 noted in service treatment records.  

In offering his opinion, the examiner must consider the Veteran's statements with respect to treatment and back pain prior to his 1993 accident as well as reports at the time of the 1993 accident indicating a prior back disability.  

The examiner must provide a complete rationale for any conclusions reached.  

5.  After the above development is completed, re-adjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




